

117 S2841 IS: Transparency in COVID–19 Vaccination Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2841IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to publicly disclose information regarding adverse effects of COVID–19 vaccines.1.Short titleThis Act may be cited as the Transparency in COVID–19 Vaccination Act.2.Public disclosure regarding COVID–19 vaccinesThe Secretary of Health and Human Services shall disclose to the public—(1)all adverse events that have arisen from administration of COVID–19 vaccines;(2)an outline of the statistical occurrence and likelihood of adverse events from administration of such vaccines; and(3)information concerning adverse effects of such vaccines taken from findings of clinical trials or other studies.